USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK poc#
xX DATE FILED:_ 2/27/2020

 

 

JAMES SAVARESE,

Plaintiff,

18-cv-5956 (LIL)

-V-
ORDER
CITY OF NEW YORK, et al.,

Defendants.

 

LEWIS J. LIMAN, United States District Judge:

This case has been randomly reassigned to me for all purposes. It is hereby ORDERED
that a status conference is scheduled for March 3, 2020 at 4:00 p.m. in Courtroom 15C of the
U.S. District Court for the Southern District of New York, 500 Pearl Street, New York, New
York. The parties’ recent application will be discussed at that time. See Dkt. No. 56.

Counsel for Plaintiff is ordered to notify all counsel of this Notice.

SO ORDERED. i
witli ccoae
Dated: February 27, 2020 .

New York, New York LEWIS J. LIMAN
United States District Judge

 
